688 N.W.2d 502 (2004)
MASSENBERG
v.
HENRY FORD HEALTH SYSTEM.
No. 124951.
Supreme Court of Michigan.
September 28, 2004.
SC: 124951, COA: 236985.
By order of April 30, 2004, the application for leave to appeal was held in abeyance pending the decisions in Halloran v. Bhan (Docket No. 121523) and Grossman v. Brown (Docket No. 122458). On order of the Court, the opinions having been issued on July 20, 2004, 470 Mich. 572, 683 N.W.2d 129 and 470 Mich. 593, 685 N.W.2d 198 (2004), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.